Citation Nr: 0930206	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  02-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected tinnitus.

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss prior to February 10, 2003.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral hearing loss from February 10, 
2003.  

4.  Entitlement to a rating higher than 10 percent for 
service-connected residuals of a gunshot wound of the left 
foot.

5.  Entitlement to a rating higher than 10 percent for a 
service-connected scar of the left buttock.

6.  Entitlement to an initial rating higher than 30 percent 
for service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968, and from September 1974 to September 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Montgomery, 
Alabama that granted an increased 10 percent rating for a 
service-connected left foot disability, and denied increased 
ratings for service-connected tinnitus, hearing loss, and a 
scar of the left buttock.  The Veteran appealed for increased 
ratings.  This case also comes to the Board on appeal from an 
April 2003 rating decision which granted service connection 
for PTSD, rated 30 percent disabling; the Veteran appealed 
for a higher initial rating.  A personal hearing was held 
before the undersigned Veterans Law Judge in December 2005.  
In a May 2006 decision, the Board remanded the case for 
further evidentiary development.  

In an October 2007 rating decision, the Appeals Management 
Center (AMC) granted a 10 percent rating for a service-
connected scar of the left buttock, effective January 31, 
2003, granted service connection for osteoarthritis of the 
left hip, and granted a 10 percent rating for service-
connected bilateral hearing loss, effective October 16, 2006.  
As a result of this decision, the Veteran has already been 
assigned staged ratings for bilateral hearing loss.

Accordingly, the hearing loss issue has been separated as 
indicated on the first page of this decision.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made).  

The issues of entitlement to increased ratings for residuals 
of a gunshot wound of the left foot and for a service-
connected scar of the left buttock are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The Veteran currently experiences recurrent bilateral 
tinnitus.

2.  The Veteran filed his claim for separate ratings for 
tinnitus in each ear on December 4, 2000.

3.  Prior to February 10, 2003, the audiometric findings show 
that the Veteran had no more than Level I hearing acuity in 
his right ear and Level IV hearing acuity in his left ear 
even with consideration of an exceptional pattern of hearing 
loss in the left ear.  

4.  February 10, 2003 audiometric findings showed no more 
than Level II hearing acuity in his right ear and Level V 
hearing acuity in his left ear (with consideration of an 
exceptional pattern of hearing loss in the left ear).

5.  Subsequent audiometric findings showed no more than Level 
VI hearing acuity in his right ear and Level III hearing 
acuity in his left ear.

6.  Throughout the rating period on appeal, the Veteran's 
PTSD has been productive of symptoms causing occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Inasmuch as there is no legal basis for a schedular 
rating in excess of 10 percent for the Veteran's tinnitus, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 
6260 (2008). 

2.  Prior to February 10, 2003, the criteria for the 
assignment of a compensable rating for the service-connected 
bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 including Diagnostic Code 6100 (2008).  

3.  By extending the benefit of the doubt to the Veteran, the 
criteria for the assignment of a rating of 10 percent for the 
service-connected bilateral hearing loss were initially met, 
beginning on February 10, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86 including Diagnostic Code 6100 (2008).  

4.  Since February 10, 2003, the criteria for the assignment 
of rating in excess of 10 percent for the service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 including Diagnostic Code 
6100 (2008).  

5.  Throughout the rating period on appeal, the criteria for 
entitlement to an evaluation of 50 percent, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For an increased compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Such notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, insufficiency in the 
timing or content of VCAA notice is harmless if the errors 
are not prejudicial to the claimant.  Conway v. Principi, 353 
F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule); see also Shinseki 
v. Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 
2009).

In this case, in letters dated in November 2003 and June 
2006, issued after the decisions on appeal, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating.  
The letters also advised as to what information and evidence 
must be submitted by the Veteran, and the types of evidence 
that will be obtained by VA.  He was advised to submit 
evidence showing that his service-connected disabilities had 
worsened.  The letters also advised the Veteran as to what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
June 2006 letter also informed the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability, including evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disabilities,  and the effect that the symptoms 
have on his employment.  The notice also provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The June 
2006 letter also notified the Veteran of the evidence needed 
to establish an effective date, and advised him to submit 
information of evidence concerning treatment for his claimed 
conditions.  The claims were last readjudicated in a November 
2007 supplemental statement of the case.

With regard to his PTSD, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this appeal has been 
satisfied.  Moreover, the Veteran has submitted multiple 
written statements and testimony as to why his claim should 
be granted.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, records from the Social Security Administration 
(SSA) and VA examination reports.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  the veteran's contentions, 
service treatment records, VA and private medical records and 
a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Nevertheless, as is already the case in the hearing loss 
appeal, the Board observes that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart, supra.  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  

A.  Tinnitus

The RO awarded service connection for tinnitus in an April 
1979 rating decision, with a 10 percent rating assigned 
effective January 17, 1979, the date he filed his claim.  The 
Veteran filed a claim for an increased rating for tinnitus in 
December 2000.  He and his representative argue that, 
inasmuch as his tinnitus is present in both ears, he is 
entitled to separate schedular 10 percent ratings for each 
ear.

Pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008), 
persistent tinnitus whether unilateral or bilateral, warrants 
a single 10 percent rating.

The regulations pertaining to the rating of tinnitus under 
Diagnostic Code 6260 were revised, effective June 10, 1999, 
prior to the instant appeal.  See 64 Fed. Reg. 25,202-210 
(May 11, 1999) (codified at 38 C.F.R. § 4.87, DC 6260 
(2004)).  Under the revised criteria, effective June 10, 
1999, a maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, DC 6260 
(2008).

On May 14, 2003, VA published a final rule adding a note to 
Diagnostic Code 6260, clarifying that a single rating for 
recurrent tinnitus was appropriate "whether the sound is 
perceived in one ear, both ears, or in the head."  See 68 
Fed. Reg. 25,822, 25,823 (2003); 38 C.F.R. § 4.87, Diagnostic 
Code 6260, note (2).  As was stated in the notice of proposed 
rulemaking, the amendment "involve[d] no substantive change 
and is consistent with current [VA] practice."  67 Fed. Reg. 
at 59,033.  In other words, the intended effect of the change 
was "to codify current standard VA practice by stating that 
recurrent tinnitus will be assigned only a single 10-percent 
evaluation whether it is perceived in one ear, both ears, or 
somewhere in the head."  Id.

Additionally, in a 2003 opinion, the VA General Counsel held 
that DC 6260, as in effect prior to June 10, 1999, and as 
amended as of that date, authorizes a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral.  See 
VAOPGCPREC 2-2003 (May 22, 2003).

Although the Veteran was not specifically advised of the 
changes to Diagnostic Code 6260 published on May 14, 2003, or 
the recent VA General Counsel opinion referenced above, the 
Board finds that he is not prejudiced.  Obviously, the 
substance of the DC 6260, as applicable to the Veteran's 
claim, remains the same.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning the regulatory 
clarification.  See Bernard v. Brown, 4 Vet. App. at 394.

Turning to the merits of the Veteran's claim, the Board notes 
that under the revised criteria, effective June 10, 1999, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008).  The Veteran's service-connected 
tinnitus is assigned a 10 percent rating, the maximum 
schedular rating assignable for tinnitus.  Again, no higher 
rating for tinnitus is available under the Rating Schedule.

Nonetheless, the Board notes that the Veteran contends that 
he is entitled to an increased rating for his tinnitus.  
Thus, the Board has also considered whether an extraschedular 
rating is warranted.  The Court has held that the question of 
extraschedular rating is a component of a Veteran's claim for 
an increased rating. Bagwell v. Brown, 9 Vet. App. 157 
(1996).  In this case, the Board has reviewed the record and 
notes that there is no competent evidence of record 
demonstrating that the service-connected tinnitus markedly 
interferes with employment.  In addition, there is no 
evidence of record showing that the Veteran has been 
frequently hospitalized due to tinnitus.  Consequently, no 
further action on this matter is warranted.

In light of the aforementioned, the Board concludes that 
pursuant to applicable law and regulation, separate schedular 
10 percent disability ratings for bilateral tinnitus are 
prohibited as a matter of law.  Id.  In a case such as this, 
where the law, and not the facts, is dispositive, the claim 
should be denied due to a lack of legal entitlement under the 
law. Accordingly, the claim for separate schedular 10 percent 
disability ratings for service-connected bilateral tinnitus 
is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

B.  Bilateral Hearing Loss

The Veteran's claim for an increased rating for his service-
connected hearing loss was received at the RO on December 4, 
2000.  

The Veteran's bilateral hearing loss has been rated 
noncompensable since January 17, 1979 under the provisions of 
Diagnostic Code 6100 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.85.  A 10 percent rating was assigned as of 
October 16, 2006.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Another regulation, 38 C.F.R. § 4.86, provides for an 
alternative method of rating exceptional patterns of hearing 
impairment, as defined by the regulation. This regulation 
provides:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

At a VA audiological examination in May 2001, audiometric 
studies revealed puretone thresholds of 15, 20, 75, and 65 
decibels in the right ear and 10, 70, 70, and 70 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average puretone threshold in the right 
ear was 44 decibels and in the left ear was 55 decibels.  
Speech discrimination ability was 96 percent in the right ear 
and 96 percent in the left ear.  

The findings on the Veteran's audiometric studies in May 2001 
correlate to a designation of level I hearing in the right 
ear and level I hearing in the left ear, using Table VI.  
Table VII of § 4.85 provides for a 0 percent (noncompensable) 
evaluation under Diagnostic Code 6100 when those levels of 
hearing are demonstrated.  An exceptional pattern of hearing 
loss was demonstrated in the left ear at this examination as 
provided in § 4.86(b), i.e., the puretone threshold is 30 
decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz.  Utilizing Table VIA, the Veteran's audiometric 
studies correlate to a designation of IV hearing in the left 
ear.  With level I hearing in the right ear, a noncompensable 
evaluation is still the result.  38 C.F.R. §§ 4.85, 4.86.  A 
compensable rating is not warranted for bilateral hearing 
loss for the period prior to February 10, 2003.

At a VA audiological examination in February 2003, 
audiometric studies revealed puretone thresholds of 25, 35, 
75, and 75 decibels in the right ear and 25, 75, 70, and 70 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average puretone threshold in the right 
ear was 53 decibels and in the left ear was 60 decibels.  
Speech discrimination ability was 88 percent in the right ear 
and 88 percent in the left ear.  

The findings on the Veteran's audiometric studies on February 
10, 2003 correlate to a designation of level II hearing in 
the right ear and level III hearing in the left ear using 
Table VI.  Table VII of § 4.85 provides for a 0 percent 
(noncompensable) evaluation under Diagnostic Code 6100 when 
those levels of hearing are demonstrated.  An exceptional 
pattern of hearing loss was demonstrated in the left ear at 
this examination as provided in § 4.86(b), i.e., the puretone 
threshold is 30 decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz.  Utilizing Table VIA, the 
Veteran's audiometric studies correlate to a designation of V 
hearing in the left ear.  With level II hearing in the right 
ear, a 10 percent rating is the result under Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100, 38 C.F.R. §  4.86(b).

At a VA audiological examination in May 2004, audiometric 
studies revealed puretone thresholds of 15, 45, 65, and 65 
decibels in the right ear and 20, 65, 75, and 65 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average puretone threshold in the right 
ear was 48 decibels and in the left ear was 56 decibels.  
Speech discrimination ability was 92 percent in the right ear 
and 92 percent in the left ear.  

The findings on the Veteran's audiometric studies in May 2004 
correlate to a designation of level I hearing in the right 
ear and level I hearing in the left ear using Table VI.  
Table VII of § 4.85 provides for a 0 percent (noncompensable) 
evaluation under Diagnostic Code 6100 when those levels of 
hearing are demonstrated.  An exceptional pattern of hearing 
loss was not demonstrated in the left ear at this examination 
as provided in § 4.86(b), and thus Table VIA is not for 
application.

At a VA audiological examination in October 2006, audiometric 
studies revealed puretone thresholds of 45, 60, 85, and 75 
decibels in the right ear and 35, 80, 80, and 75 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average puretone threshold in the right 
ear was 66 decibels and in the left ear was 68 decibels.  
Speech discrimination ability was 68 percent in the right ear 
and 84 percent in the left ear.  The examiner diagnosed mild 
to severe sensorineural hearing loss, bilaterally.

The findings on the Veteran's audiometric studies in October 
2006 correlate to a designation of level VI hearing in the 
right ear and level III hearing in the left ear.  Table VII 
of § 4.85 provides for a 10 percent evaluation under 
Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  An exceptional pattern of hearing loss was not 
demonstrated in the left ear at this examination as provided 
in § 4.86(b), and thus Table VIA is not for application.

Upon a review of the audiometric findings shown on the 
February 2003 VA examination, the Board finds that a 10 
percent rating is warranted for the service-connected 
bilateral hearing loss, effective on the date of that 
examination, i.e., February 10, 2003.  Although the left ear 
audiometric findings shown on VA examination in May 2004 did 
not meet the requirements for an exceptional pattern of 
hearing loss as provided in § 4.86(b), the audiometric 
findings in May 2004 at 2000 hertz were only very slightly 
decreased from those shown in February 2003, where an 
exceptional pattern was shown.  Audiometric findings in 
October 2006 also warrant a 10 percent rating.  Thus, the 
Board finds that a 10 percent rating is warranted from 
February 10, 2003 through the present, since the Veteran 
already has a 10 percent rating in effect from October 16, 
2006.  

The Board appreciates the difficulties which the Veteran says 
he experiences because of his hearing loss.  However, 
according to the recent audiological test results, compared 
to the rating criteria, a rating in excess of 10 percent is 
not warranted for his bilateral hearing loss.  Lendenmann, 
supra.  The Board does not have the authority to assign, in 
the first instance, a higher rating on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1), and given the 
circumstances of this case, there is no basis to refer the 
matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors for an 
extraschedular rating are not present in the instant case.

The Board finds that the Veteran has not met the criteria for 
a rating in excess of 0 percent prior to February 10, 2003, 
or higher than 10 percent since February 10, 2003.  See Hart, 
supra.  

The weight of the evidence demonstrates that a higher 10 
percent rating is warranted for bilateral hearing loss from 
February 10, 2003, and thus a 10 percent rating is granted 
for the period from February 10, 2003 through October 15, 
2006.  38 C.F.R. § 3.102.  The Board also finds that the 
medical evidence does not show that a rating in excess of 10 
percent was warranted at any time since February 10, 2003, 
and thus the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for bilateral 
hearing loss since February 10, 2003.  The benefit-of-the-
doubt rule does not apply, and the claim for a rating in 
excess of 10 percent from February 10, 2003 must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.   PTSD

The Veteran's PTSD has been rated as 30 percent disabling 
since the effective date of the grant of service connection, 
February 5, 2002.  The Veteran has appealed for a higher 
initial rating.  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability separate ratings can be assigned for separate 
periods of time based on the facts found - a  practice known 
as "staged" ratings.  Fenderson, supra.

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent rating is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Additionally, the Global Assessment of Functioning (GAF) is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness, from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (1994) at 32.  GAF scores from 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co- workers).  GAF scores of 41 to 50 represent 
"serious symptoms" or serious impairment in social and 
occupational functioning.

As noted above, although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria. See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Medical records on file reflect that the Veteran fractured 
his right ankle after a fall in November 2002, underwent 
several surgeries, and underwent a right below-the-knee 
amputation in January 2004.  Prior to the right ankle injury, 
the Veteran owned his own landscaping business.

After submitting his claim, the Veteran was afforded a VA 
psychiatric examination in February 2003.  The Veteran 
described his PTSD symptoms, which included significant 
anxiety and depression, occasional hallucinations, 
significant sleep problems with nightmares that were very 
upsetting.  He denied an intent to harm himself or others, 
although he sometimes thought about harming himself.  
Regarding social history, the Veteran indicated that he has 
been married three times, and had been divorced for four 
years.  He had four children.  He was currently employed as a 
landscaper, and said he did not have much recreation or spare 
time. The examiner noted that the Veteran had problems with 
recent memory and his remote memory was fair.  Insight and 
judgment were fair.  He was oriented times three.  The 
examiner diagnosed PTSD, prolonged with depression.  The 
examiner indicated that the Veteran also had symptoms of 
flashbacks, isolation, avoidance behavior, numbing, 
hyperirritability and hypervigilance.  The GAF was 52.

The Veteran was hospitalized for PTSD for one week in late 
February 2003.  He complained of bad dreams, trouble 
sleeping, divorce after a long marriage, and suicidal 
ideation.  On examination, he was alert, talkative, oriented 
and cooperative.  His behavior was appropriate and his mood 
was stable.  He was somewhat hypertalkative.  Memory was 
intact.  He denied acute suicidal or homicidal ideation, 
intention or plan.  The Veteran received counseling and 
antidepressant medication.  The Axis I diagnosis was PTSD, 
delayed and prolonged.  The GAF was 65 upon admission and 
discharge.

A March 2004 note from the VA amputee clinic reflects that 
the Veteran reported that he worked out at a gym twice per 
day, and had been using his stump to lift weights.

At a May 2004 VA PSTD examination, the Veteran reported that 
his interests involved mostly working out.  He used to have 
other recreational activities, but he had lost interest in 
them.  He said he only had one friend.  He said he did not 
get along with people.  He reported that medication helped 
him to control his temper.  He reported that he slept three 
to four hours per night, and had nightmares and paranoia.  He 
did not report hallucinations.  He reported flashbacks twice 
per week.  He reported increased hypervigilance.  On 
examination, his recent and remote memory were grossly 
intact.  No significant difficulties with communication or 
cognitive processes were displayed.  He recalled only two out 
of three items on a list after a brief interval.  The 
diagnosis was PTSD, moderate, and the GAF was 58.  The 
examiner opined that the Veteran's PTSD symptoms had remained 
mostly unchanged since his last examination, and that if 
there was any change, it appeared to be a slight improvement 
in depression or level of anxiety.  However, the Veteran 
continued to report an unusually high level of anger.

SSA records dated in 2005 reflect that the SSA determined 
that the Veteran became disabled in November 2002, due to a 
primary diagnosis of osteomyelitis, periostitis and other 
infections involving the bone of the right ankle, and a 
secondary diagnosis of anxiety-related disorders.  It was 
noted that the Veteran underwent multiple surgeries to his 
right ankle ultimately resulting in a right below-the-knee 
amputation in January 2004.  It was noted that in December 
2003, the Veteran had been diagnosed with PTSD in fair 
remission with treatment, and a GAF of 67.

VA medical records reflect that in March 2006, he reported 
that he spent six weeks in Louisiana helping his son who 
worked in construction, and that his activities included 
driving a bobcat, and welding while on a scaffold.  He denied 
gainful employment and said he frequently worked out in a 
gym.

At a September 2006 VA examination, the examiner noted that 
the Veteran's claims file were reviewed.  The Veteran 
reported that he lived alone, and his motivation was reduced.  
He continued to report sleep difficulties and nightmares, and 
said he was irritable and short-tempered.  He went to the gym 
to work out by himself.  He said he had no friends, but was 
happy with his sons and grandchildren.  He said he could not 
stand crowds, and could not stand people.  He reported that 
he had begun attending church regularly and had a better 
relationship with his sons.  He said he quit his full-time 
landscaping job after he hurt his leg.  The Veteran 
complained of paranoia, and reported auditory hallucinations.  
He denied visual hallucinations.  He reported high anxiety 
and anger, as well as homicidal ideation.  On a depression 
inventory, the Veteran endorsed the item "I have thoughts of 
killing myself, but I would not carry them out."  He 
reported daily flashbacks.

The Veteran said he currently did not see a psychiatrist, but 
kept to himself.  The examiner noted that the Veteran's 
medical records showed that he had just seen a VA 
psychiatrist in August 2006, and was taking Restoril, Celexa 
and Benadryl for mental health reasons.  On examination, the 
Veteran was oriented to person, place, month year and day of 
the week, but not the date.  He required one trial to learn a 
three-word list.  He counted backwards from 100 by sevens, 
with one error over five responses.  Immediate, recent, and 
remote memory skills were grossly intact.  He recalled all 
the items on the three-word list after a brief interval.  In 
general, he displayed moderate concentration skills, and 
there was no gross impairment in his cognitive functioning or 
in his communication skills.  The diagnosis was PTSD, 
chronic, moderate, dysthymic disorder, and rule out major 
depressive disorder, recurrent, moderate.  The examiner noted 
that the GAF was 54 due to both PTSD and depression.  The 
examiner noted that the Veteran had reported a general 
worsening of his PTSD symptoms.  The examiner noted that the 
GAF score was reduced to reflect his level of paranoia and 
his report of intermittent suicidal ideations without current 
intent.  He opined that the Veteran's PTSD had a moderate 
negative impact on his occupational functioning due to his 
reduced tolerance for frustration, emotional reactivity, 
difficulties concentrating, history of conflicts with 
coworkers, and interpersonal wariness.  He opined that the 
Veteran's PTSD traits and depressive symptoms have had a 
moderate to severe negative impact on his social 
relationships due to the above factors as well as anhedonia, 
social withdrawal and reduced self-esteem.

After a review of the evidence on file, the Board finds that 
the competent evidence, as detailed in pertinent part above, 
supports a 50 percent evaluation for PTSD throughout the 
rating period on appeal.  Indeed, such evidence demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to his symptoms of poor sleep, 
nightmares, impaired memory, disturbances of motivation and 
mood, and difficulty in establishing effective work and 
social relationships.  Such disturbances have been manifest 
through anhedonia, withdrawal, concentration deficit, and 
irritability.

While the Board concludes that a 50 percent evaluation is 
warranted for the Veteran's PTSD, the weight of the evidence 
does not show that a higher rating is warranted for any 
portion of the rating period on appeal, as will be discussed 
below.

In order to be entitled to the next-higher 70 percent rating 
under Diagnostic Code 9411, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Again, the medical evidence of record reveals symptoms 
including poor sleep, nightmares, concentration deficit, 
hypervigilence, irritability, and disturbances in motivation 
and mood.  Such symptoms have been accounted for by the 50 
percent rating assigned in this decision.  These symptoms do 
not demonstrate a disability picture more nearly 
approximating the next-higher 70 percent evaluation.

In concluding that a 70 percent evaluation is not warranted, 
the Board observes that the evidence fails to establish 
speech or thought disorders.  To the contrary, speech was 
coherent and there were no deficits in thought processes at 
several VA examinations.  Additionally, there was no specific 
finding of spatial disorientation. Moreover, the Veteran was 
fully oriented upon VA examination in September 2006, and his 
hygiene was satisfactory at all VA examinations.  There is no 
evidence of obsessional rituals.

The Board acknowledges the Veteran's report of being short-
tempered.  Thus, his disability picture appears to involve 
some impaired impulse control.  However, during the rating 
period on appeal, there is no evidence of physical 
altercations with people.  Overall, his degree of impaired 
impulse control, standing alone, does not indicate a 
disability picture that most reasonably approximates the 
next-higher 70 percent evaluation for PTSD.

The Board further acknowledges the Veteran's report of 
suicidal and homicidal ideation noted in some of the 
examination reports.  However, he has indicated that he would 
not act on those thoughts.  Overall, then, while serious, due 
to its infrequency, this symptom does not appear to be a 
major component of the Veteran's disability picture and thus 
does not support a higher rating.

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the Veteran's 
GAF scores.  In the present case, VA examination in February 
2003 showed a GAF score of 52.  A February 2003 VA 
psychiatric hospitalization showed a GAF of 65.  In December 
2003, the Veteran's GAF was 67.   A VA examination in May 
2004 reflects a GAF score of 58.  On VA examination in 
September 2006, his GAF was 54, and the examiner described 
the Veteran's PTSD as moderate.  In this regard, scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

In this case the Veteran displays some social impairment.  
Although he is not working, records reflect that he has 
continued to work for his sons, to work out regularly, and to 
live independently.  Moreover, the medical evidence shows 
that the major factor in his unemployment is the 2004 right 
below-the-knee amputation.  Overall, the Veteran's symptoms 
are most accurately reflected by a 50 percent evaluation 
under the general rating formula for mental disorders.  This 
determination is consistent with his GAF scores, which have 
ranged from 52 to 67, which indicates "moderate" impairment.  
Thus, the GAF score here does not enable assignment of a 
higher rating.

Based on the foregoing, a 50 percent evaluation for PTSD is 
warranted throughout the rating period on appeal.  However, 
the evidence does not support an evaluation in excess of that 
amount. The Board notes that in reaching these conclusions, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied. 

An increased, compensable rating for the service-connected 
bilateral hearing loss prior to February 10, 2003 is denied.  

An increased rating of 10 percent, but not higher for the 
service-connected bilateral hearing loss beginning on 
February 10, 2003 is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-
connected bilateral hearing loss from February 10, 2003 is 
denied.  

A 50 percent rating for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

The RO has rated the Veteran's residuals of a gunshot wound 
of the left foot as noncompensable from January 17, 1979, and 
as 10 percent disabling since December 4, 2000.  The RO has 
rated the Veteran's scar of the left buttock, a residual of a 
gunshot wound, as noncompensable from January 17, 1979, and 
as 10 percent disabling since January 31, 2003.  The Veteran 
contends that these disabilities are more disabling than 
currently evaluated.

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for increased ratings for the Veteran's 
residuals of a gunshot wound of the left foot, and his scar 
of the left buttock, a residual of a gunshot wound.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

With respect to these claims, the Board notes that during the 
pendency of this appeal, the Court issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), pertaining 
to VCAA notice in an increased-compensation claim.  The Court 
stated that 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  Thus, 
on remand the RO should provide corrective VCAA notice 
regarding these claims.

The Board notes that the rating schedule for evaluating scars 
changed during the pendency of this appeal, effective August 
30, 2002.  The Veteran was advised of the revised rating 
criteria in the November 2007 supplemental statement of the 
case.  Where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the Veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the RO must 
evaluate the Veteran's claim for an increased rating for a 
scar under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations (as of their 
effective date).

Pertinent ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
corrective VCAA notice consistent with the 
Court's holding in Vazquez-Flores v. Peake 
with regard to his claims for increased 
ratings for residuals of a gunshot wound 
of the left foot and a scar of the left 
buttock.

2.  The RO/AMC should obtain relevant VA 
treatment records dated since January 
2006. 

3.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


